DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-5, 7-11, 15, 17 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMADA (US 20070063604 A1) in view of Ogino et al. (US 20040112800 A1).
	Regarding claim 1, SHIMADA discloses a magnetic bearing assembly for a rotary machine having a rotor shaft (1 in Figs. 2A and 5), the bearing assembly comprising: a stator magnetic circuit (e.g., a combination of the coil slot 9, the coils 10, and the portion of teeth 11 adjacent the coil slot 9) secured to a stationary support element (23) and comprising at least one body (i.e., the body portions of the teeth 11 and 12 forming the base of the coil slot 9) of ferromagnetic material (para. 0043, “…ring-like housings 8 respectively formed out of a magnetic material which is superior in magnetic property”) and at least one coil (10), both the at least one body of ferromagnetic material and the at least one coil being fitted in a protective annular housing (i.e., the ring-like housings 8 

    PNG
    media_image1.png
    665
    1014
    media_image1.png
    Greyscale


Ogino discloses a magnetic bearing assembly for a rotary machine having a rotor shaft (14 in Fig. 1), the bearing assembly comprising: a stator magnetic circuit (e.g., the thrust bearing electromagnets 38a including the coil, see para. 0018) secured (via the upper-end flange 32a) to a stationary support element (32) and comprising at least one body (i.e., the magnetic core of the electromagnet circuit 38a) of ferromagnetic material and at least one coil (para. 0018); wherein both the at least one body of ferromagnetic material and the at least one coil being fitted in a separate protective annular housing (32a) having a slot therein configured to receive the at least one body of ferromagnetic material (Fig. 1), and leaving uncovered only a surface of revolution (here, the term “a surface of revolution” is given a broad interpretation) of said ferromagnetic body and a surface of revolution of said one coil (as shown in Fig. 1, the upper-end flange 32a does not cover “a surface of revolution of said ferromagnetic body and a surface of revolution of said one coil”); wherein the annual housing is arranged between the ferromagnetic body and the rotor shaft in the radial direction (Fig. 1, para. 0024).
	Since SHIMADA teaches the general condition of the protective annular housing (Fig. 5; col. 1, lines 38-41; col. 11, lines 49-60), it establishes a prima facie case of obvious modification. Therefore, in view of Ogino, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic bearing assembly of SHIMADA by separating the protective annual housing from the thrust bearing electromagnets (38a) to arrive the claimed 
Regarding claim 21, SHIMADA discloses claimed invention (see discussion for claim 1 above).
Regarding claim 4, SHIMADA discloses: wherein said one flow channel is a groove provided inside the radial portion of the annular thrust collar (Fig. 2B).
	Regarding claims 5 and 24, SHIMADA discloses: wherein said groove is oblique (Fig. 2B).
	Regarding claims 7 and 25, SHIMADA discloses: wherein said groove is radially and tangentially shaped (Fig. 2B).
	Regarding claim 8, SHIMADA discloses: wherein said radial groove opens on the outer cylindrical surface of the rotor shaft (Fig. 2B).
	Regarding claims 9 and 26, SHIMADA discloses: comprising a plurality of flow channels (Fig. 2B).
	Regarding claims 10 and 27, SHIMADA discloses: wherein the stator magnetic circuit (combination of 8, 9, 10) comprises two bodies (the left and right portions of 8 in Fig. 2A) of ferromagnetic material, each facing one lateral surface of the radial portion of said annular thrust collar (Fig. 2A).
	Regarding claims 11 and 28, SHIMADA discloses: wherein the magnetic bearing assembly is an axial magnetic bearing (Fig. 2A).
.

Response to Arguments
4.	Applicant's arguments received 03/24/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIANCHUN QIN/Primary Examiner, Art Unit 2837